Citation Nr: 1617558	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to bilateral Osgood-Schlatter's disease with degenerative joint disease.

2. Whether new and material evidence has been submitted to reopen the claim of entitlement to obesity to include secondary to bilateral Osgood-Schlatter's disease with degenerative joint disease. 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, to include secondary to bilateral Osgood-Schlatter's disease with degenerative joint disease. 

4. Entitlement to total disability based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision which denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders issued by the VA Regional Office (RO) in Muskogee, Oklahoma.  This claim also arises from a June 2014 rating decision by the RO which denied entitlement to service connection for sleep apnea.  Finally, this case arises from a February 2016 rating decision by the RO which declined to reopen the issues of entitlement to service connection for obesity and an acquired psychiatric disorder.  

The Veteran's claim of entitlement to service connection for depression secondary to a total disability evaluation based on individual unemployability due to service connected disorders has been recharacterized as a claim of service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Secondary service connection may be granted when a claimed disability is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  A total disability evaluation based on individual unemployability due to service connected disorders is not a disease nor injury-it is a measure of the severity of all service connected disorders -and so cannot support a grant of service connection on a secondary basis.  Consequently, the Veteran's acquired psychiatric disorder is properly claimed as secondary to his service-connected disabilities, to include bilateral Osgood-Schlatter's disease with degenerative joint disease.

In March 2013, the Board denied entitlement to service connection for obesity, and in April 2015, the Board denied entitlement to service connection for a depressive disorder.  The appellant did not file a timely notice of appeal with the United States Court of Appeals for Veterans Claims to either decision.  As such, these decisions are final and the appellant must submit new and material evidence to reopen them.  38 U.S.C.A. §§ 5108, 7104 (West 2014).

In its April 2015 decision, the Board remanded the issues of entitlement to service connection for sleep apnea and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for further development, to include scheduling a Board hearing.  Thereafter, in February 2016 the Veteran testified before the undersigned at a video-conference hearing.  A transcript is in the electronic claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded for further development, to include providing the appellant with new VA examinations.

The Veteran's claim of entitlement to service connection for sleep apnea is remanded to obtain a VA examination with an opinion as to whether that disorder relates to service, to include as secondary to bilateral Osgood-Schlatter's disease with degenerative joint disease.  In this regard, VA must provide an examination when (1) there is evidence of a current disability, (2) evidence establishing the occurrence of an "in-service event, injury or disease" or a disease that manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The McLendon elements are satisfied.  The Veteran has been diagnosed as having sleep apnea and the medical evidence indicates that his disability may relate to obesity which it is argued is caused by bilateral Osgood-Schlatter's disease with degenerative joint disease.  See January 2016 Examination Report prepared by John W. Ellis, M.D.  In addition, the Veteran testified that he experienced sleep apnea symptoms during service.  See February 2016 Hearing Transcript; see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to testify as to factual matters of which he had first-hand knowledge).  Although the January 2016 private medical examiner opined that the Veteran's sleep apnea relates to service, he failed to provide an adequate rationale in support of his opinion and so the report is insufficient to decide the case.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion.").  Accordingly, a VA examination is warranted to determine the etiology of the Veteran's sleep apnea and whether it relates to service.

The claims to reopen the issues of entitlement to service connection for obesity and depression, to include secondary to a service-connected bilateral knee disability, are remanded so that the RO may provide the Veteran with a statement of the case in response to his March 2016 notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  These claims should be returned to the Board after the issuance of an statement of the case only if the Veteran perfects his appeal by filing a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

The Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be remanded to ensure compliance with the Board's April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board directed the RO to "readjudicate the [claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders] on appeal" and "furnish [the Veteran with] a supplemented statement of the case."  April 2015 Board Decision.  The RO failed to readjudicate the claim and so remand is necessary to provide the Veteran with an supplemental statement of the case as to the issue of entitlement to total disability evaluation based on individual unemployability due to service connected disorders.

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must also be remanded to obtain a VA opinion as to whether the Veteran's service-connected disabilities prevent him from obtaining and/or maintaining gainful employment.  The medical evidence suggests that the Veteran's medical disabilities prevent him from working; however, the evidence is not clear as to whether the Veteran's service-connected medical disabilities prevent him from working.  The Veteran states that he stopped working in 2002 due to bilateral knee pain.  April 2005 Hearing Transcript.  In August 2004, a VA physician noted that the Veteran is "essentially 100 [percent] disabled, unemployable" due to chronic low back pain and bilateral knee pain.  

In April 2006, another VA examiner opined that the Veteran's service-connected bilateral knee disability in combination with his currently nonservice connected morbid obesity prevented him from working "in construction primarily as a heavy equipment Operator."  The examiner also opined that the Veteran's bilateral knee disability in combination with his obesity made it "very doubtful he could obtain and sustain a gainful employment."  In January 2016, a private physician found that the "severe conditions in his knees, sleep apnea and severe varicose veins have rendered him unemployable since 2000."  The Board notes that both sleep apnea and varicose veins are not currently service connected, but they are subject to the sequential development outlined below.  Thus, a VA medical opinion is necessary to establish whether the Veteran's service-connected disabilities result in unemployability.

The case is REMANDED for the following actions:

1. Obtain any outstanding VA medical records dated from December 2015 forward and associate them with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, provide the Veteran with a statement of the case that addresses the claims to reopen the issues of entitlement to service connection for obesity and an acquired psychiatric disorder.  The Veteran is reminded that the Board can only exercise appellate jurisdiction over these claims if he files a timely substantive appeal.

3.  If, and only if, the Veteran perfects a timely appeal to the claims to reopen the issues of entitlement to service connection for obesity and an acquired psychiatric disorder, the RO must review the file to first determine whether new and material evidence has been submitted  to reopen these claims.  This includes carefully considering the January 2016 opinion offered by John W. Ellis, M.D., in light of the doctrine announced in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In either event the RO must ensure that VA has fulfilled its duty to assist.  

If any claim is reopened the Board advises the RO that VA's duty to assist in that claim would include conducting VA examinations to determine:

* Whether it is at least as likely as not that either or both obesity and/or an acquired psychiatric disorder are directly related to service?
* If not, whether it is at least as likely as not that either or both obesity and/or an acquired psychiatric disorder are caused by bilateral Osgood Schlatter's disease with degenerative joint disease?
* If not, whether it is at least as likely as not that either or both obesity and/or an acquired psychiatric disorder are permanently aggravated by bilateral Osgood Schlatter's disease with degenerative joint disease?

A complete rationale must be provided for all opinions offered. 

If the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physicians are advised that they must discuss the Veteran's lay statements.  The physicians are advised that while the Veteran is not competent to state that he has suffered from obesity or an acquired psychiatric disorder since service, or that either disorder is caused or aggravated by a service connected disorder, he is competent to state that he has had weight problems and psychiatric symptoms since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

4.  Assuming that the appellant perfects an appeal to the claims to reopen, that the RO reopens the claims, and the aforementioned development is complete, then and only then should the RO adjudicate the claims of entitlement to service connection for obesity and an acquired psychiatric disorder on the merits.  Should either claim be denied the RO must issue a supplemental statement of the case and afford the appellant a reasonable period of time within which to respond.

5.  After completing directives one through four as outlined above, the RO must schedule the Veteran for a VA sleep examination to determine whether it is at least as likely as not that sleep apnea is directly related to service.  If not the examiner must address whether it is at least as likely as not that any diagnosed sleep disorder is caused by any service connected disorder or combination of service connected disorders.  Finally, if not, the examiner must address whether it is at least as likely as not that any diagnosed sleep disorder is permanently aggravated by any service connected disorder or combination of service connected disorders.  

A complete rationale must be provided for any opinion offered.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that they must discuss the Veteran's lay statements.  The physician is advised that while the Veteran is not competent to state that he has suffered from sleep apnea since service, or that sleep apnea is caused or aggravated by a service connected disorder or disorders he is competent to state that he has had sleep problems.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

6.  After directives one through five have been completed, provide the Veteran with a VA vocational examination to determine the limitations imposed by his service-connected disabilities alone.  The vocational expert must offer an opinion whether it is at least as likely as not that the appellant's service connected disorders alone preclude all forms of substantially gainful employment that are consistent with his education and occupational experience.  All findings and conclusions must be supported by a full and complete written rationale.

7.  Review the medical examination reports to ensure that they satisfy the remand directives.  If any report is deficient in this regard, return it to the relevant examiner for further discussion.

8.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


